Case 8:17-cv-03066-MSS-TGW Document 223 Filed 03/10/20 Page 1 of 11 PageID 14572



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                                 8:17-cv-03066-MSS-TGW

  CHERYL STAPLE,

         Plaintiff/Counter-defendant,

  v.

  THE NORTHWESTERN MUTUAL LIFE
  INSURANCE COMPANY,

        Defendant/Counter-plaintiff.
  _____________________________________/

  THE NORTHWESTERN MUTUAL LIFE
  INSURANCE COMPANY,

         Defendant/Counter-plaintiff,

  v.

  ESTATE OF DESMOND H. STAPLE AND
  CHERYL STAPLE,

       Plaintiff/Counter-defendants.
  _____________________________________/

     NORTHWESTERN MUTUAL’S MOTION TO PERMIT INSPECTION OF THE
    ORIGINAL LIFE INSURANCE POLICIES IN PLAINTIFF’S POSSESSION OR, IN
   THE ALTERNATIVE, TO REOPEN DISCOVERY FOR THE LIMITED PURPOSE OF
            ALLOWING INSPECTION OF THE ORIGINAL POLICIES

         Defendant, The Northwestern Mutual Life Insurance Company (“Northwestern Mutual”),

  pursuant to Local Rule 3.01, respectfully moves this Court for an order directing Plaintiff to

  make available for inspection the Original Policies in her possession by March 20, 2020, or, in

  the alternative, reopening discovery for the limited purpose of permitting inspection of the

  Original Policies.




                                                1
Case 8:17-cv-03066-MSS-TGW Document 223 Filed 03/10/20 Page 2 of 11 PageID 14573



                                   I. Motion to Allow Inspection

         Plaintiff has in her sole possession the original Life Insurance Policies (the “Original

  Policies”), which are the subject of her lawsuit. Northwestern Mutual has offered to go to

  Plaintiff’s counsel’s office (avoiding any inconvenience to Plaintiff and her counsel) and has

  requested only that the Original Policies be produced during the inspection, but Plaintiff’s

  counsel refuses and is attempting to delay review of the Original Policies until April 2020.

  Northwestern Mutual submits that this Court should allow inspection of the Original Policies

  without delay, due to Plaintiff’s recent claim in her summary judgment papers the policies

  attached to her Complaint are not the Original Policies, but instead copies of replica policies she

  received from Northwestern Mutual after Mr. Staple’s death and prior to her filing this litigation.

  As explained below, Plaintiff’s new claim is of critical importance to Northwestern Mutual’s

  rescission action and necessitates the examination of the Original Policies.

         On January 6, 2020, in Plaintiff’s Motion for Summary Judgment, she argues that there is

  “no record evidence” that the 990 Application was attached to the 990 Policy when Mr. Staple

  received the 990 Policy. Plaintiff’s Motion [DE 174], at p.22 (“There is simply no evidence the

  Insurance Company ever provided the 990 Application to the Decedent Insured at the time of

  issuance of the 990 Policy.”). Plaintiff offers this argument in an attempt to avoid Northwestern

  Mutual’s Renewed Motion for Summary Judgment seeking rescission of the $3 Million 990

  Policy due to Desmond Staple’s material misrepresentations in the 990 Application, including

  his failure to disclose that he was no longer a medical malpractice attorney because he had been

  disbarred. In its initial Motion for Summary Judgment [DE 62], filed in December 2018,

  Northwestern Mutual countered Plaintiff’s claim that Mr. Staple “never received the 990

  Application” by pointing out that Plaintiff, herself, attached the Original Policies to her




                                                   2
Case 8:17-cv-03066-MSS-TGW Document 223 Filed 03/10/20 Page 3 of 11 PageID 14574



  Complaint, as Exhibits “A” through “D.” In her opposition to the initial Motion, Plaintiff did not

  dispute that she had attached the Original Policies, but, instead, argued that the application was

  completed “improperly” and, therefore, Northwestern Mutual’s rescission action was barred

  because it “did not send Mr. Staple the application for review so he could never have known

  what was recorded on that application.” [DE 81], p.25. Accordingly, what Mr. Staple received

  is of great importance to this case, as Plaintiff cannot complain that Mr. Staple never had an

  opportunity to review the application if, in fact, it was contained in the Original Policies.

         In her February 5, 2020 Opposition to Northwestern Mutual’s Renewed Motion for

  Summary Judgment, however, Plaintiff presents a new claim: That the policies attached to her

  Complaint were not, in fact, the Original Policies, but were copies of the Original Policies that

  Plaintiff’s counsel requested and received pre-suit from Northwestern Mutual by Plaintiff’s

  counsel. Plaintiff’s Opposition [DE 194], at p.50, n.14 (“The notion that the 990 Policy with

  alleged application is attached to Staple’s Complaint does not change the discussion. Pre-suit

  and before the true facts were learned in discovery, Staple requested a [sic] copies of the policies

  from the Insurance Company and those were attached to the Complaint. See letter from the

  Insurance Company dated May 23, 2016 herein as Exhibit ‘H’.” (emphasis added)). In making

  this new statement of fact, Plaintiff implies that, despite the fact that the 990 Application is

  contained in the 990 Policy attached to her Complaint, it was not included in the Original Policy

  he received when the policy was issued.

         Plaintiff’s new claim, however, is demonstrably false. The referenced letter makes clear

  that a “replica” of the Original Policies was being sent to Plaintiff, stating “Enclosed please find

  replicas of the policies you requested.”        (emphasis supplied).     As stated in the attached

  Declaration of Gordon Reistad, when Northwestern Mutual produces a “replica” policy, it marks




                                                    3
Case 8:17-cv-03066-MSS-TGW Document 223 Filed 03/10/20 Page 4 of 11 PageID 14575



  it as such, typing the word “REPLICA” on the cover and last pages and stamping “COPY” over

  the company signatures on the first page. Declaration of Gordon Reistad, attached as Exhibit 1,

  at ¶4. All of these marking appear on the Replica 990 Policy produced to Plaintiff’s counsel. In

  fact, a copy of the Replica 990 Policy was kept in the claim file and produced to Plaintiff in the

  litigation. See Northwestern Mutual’s Response to Plaintiff’s First Request for Production,

  Bates no. 1005-1042, attached as Exhibit 2. Here is the cover page of the Replica 990 Policy

  that was sent to Plaintiff’s counsel:




  The words “REPLICA” AND “COPY” are easily seen on the replica policy. An examination of

  the policies attached to Plaintiff’s complaint, however, reveals that they contain no such


                                                  4
Case 8:17-cv-03066-MSS-TGW Document 223 Filed 03/10/20 Page 5 of 11 PageID 14576



  markings. Accordingly, Plaintiff’s statement that the copies received from Northwestern Mutual

  “were attached to the Complaint,” simply is not true – and Plaintiff knows it.

         At deposition she testified that it was she who received the Original Policies from

  Northwestern Mutual:

                 Q Did you receive these policies in the mail?

                 A Yes.

                 Q And did you keep them in a folder at your house?

                 A Yes.

                 Q Do you have, like, a small home office?

                 A Yes.

                 Q And were these placed in, what, the Northwestern Mutual or life
                 insurance folder? How was the folder described?

                 A He sent them -- Aubrey Rosser sent them in a folder already.

                 Q And you would put the folder in your filing cabinet; is that
                 correct?

                 A I just put it on the bookcase.

  Plaintiff’s Deposition [DE 58-12], 75:18-76:10. Accordingly, Plaintiff currently has possession

  of the Original Policies (unless they have been destroyed, which is another reason Northwestern

  Mutual needs to see the Original Policies).

         Appearing to recognize that she may have gone a “bridge too far” in telling the Court she,

  in fact, attached the Replicas, rather than the Original Policies, to her Complaint, Plaintiff, in her

  February 24, 2020 Reply in Support of Plaintiff’s Motion for Summary Judgment, attempts to

  backtrack on that statement (while still attempting to leave the false impression that, in fact, that

  was the case), now stating that the receipt by Plaintiff of the replicas only “suggests” they were




                                                    5
Case 8:17-cv-03066-MSS-TGW Document 223 Filed 03/10/20 Page 6 of 11 PageID 14577



  attached to the Complaint. As Plaintiff states there:

                        The record before this Court demonstrates that, after the
                 Decedent Insured’s death, counsel for the Plaintiff requested a
                 complete copy of the 990 Policy and was furnished same by the
                 Insurance Company on May 23, 2016, prior to filing of the
                 complaint in this action. Thus, the argument that attachment of the
                 policy to the complaint is proof of compliance with section
                 627.408 is unavailing. [FN 3] The fact that counsel requested a
                 complete copy of the policy from the Insurance Company suggests
                 the opposite conclusion.”

  Plaintiff’s Reply in Support of Summary Judgment [DE 221], at 13-14 & n.3 (citations omitted)

  (emphasis added). Of course, even that “suggestion” is untrue, as the absence of the necessary

  “REPLICA” and “COPY” markings on the Complaint Exhibits establishes that it was Original

  Policies that were attached.

         Now, at the eleventh hour, after a meet and confer, Plaintiff has filed an errata,

  attempting to walk back this serious misrepresentation in footnote 14 of her Opposition to

  Northwestern Mutual’s Motion for Summary Judgment. See Errata [DE 222]. She claims that

  her bold factual assertion that Replica policies were attached to the Complaint was an inadvertent

  mistake. In her errata, Plaintiff refuses to admit that the policies attached to the complaint were

  the Original Polices, but instead, skirting the issue, asserts that the attachments to the Complaint

  “were copies of the policies in possession of Staple and provided to counsel to attach to the

  Complaint.” Thus, to be clear, this errata does not obviate the need for inspection of the Original

  Policies because Plaintiff still apparently stands by her position that Northwestern Mutual cannot

  prove Mr. Staple and Plaintiff received the Original Policies.

         If Plaintiff will not tell this Court with candor that the Policies attached to the Complaint

  are the Original Policies, then Northwestern Mutual should be allowed to inspect the Policies in

  Plaintiff’s possession without delay, so that they can be compared to the policies attached to the




                                                   6
Case 8:17-cv-03066-MSS-TGW Document 223 Filed 03/10/20 Page 7 of 11 PageID 14578



  Complaint and the Replica Policies produced pre-suit.

         It goes without saying that Plaintiff and her counsel have in their possession both the

  Original and Replica Policies. Allowing Northwestern Mutual to come to Plaintiff’s counsel’s

  office to inspect the Original Policies would seem a simple matter.          In refusing to allow the

  inspection, Plaintiff has offered no reason for doing so, other than the pretrial “meet and confer”

  meeting is not due until April 13. Of course, that meeting has absolutely nothing to do with

  Northwestern Mutual’s request. Obviously, Plaintiff simply is attempting to delay the inevitable,

  hoping that the record will remain distorted while the pending cross-motions for summary

  judgment are being considered by the Court. There can be no better example of the fox guarding

  the hen house than this case, where Plaintiff possesses the evidence, asserts the evidence is

  deficient in some way, asks the Court to rely on Plaintiff’s interpretation of the evidence, and

  then refuses inspection of the evidence to thwart the adversarial process.

  II. Motion, in the Alternative, to Reopen Discovery for Limited Purpose of Inspecting the
  Original Policies.

         Northwestern Mutual anticipates that Plaintiff will argue that “discovery is closed.”

  While Northwestern Mutual disagrees that this is a “discovery” matter, assuming arguendo it is,

  Northwestern Mutual respectfully requests this Court reopen discovery for the limited purpose of

  conducting an inspection of the Original Policies at Plaintiff’s Counsel’s office by Friday, March

  20, 2020. When considering whether to reopen discovery for a limited purpose, courts consider

  the following “relevant” factors”:

                 1) whether trial is imminent, 2) whether the request is opposed, 3)
                 whether the non-moving party would be prejudiced, 4) whether the
                 moving party was diligent in obtaining discovery within the
                 guidelines established by the court, 5) the foreseeability of the
                 need for additional discovery in light of the time allowed for
                 discovery by the district court, and 6) the likelihood that the
                 discovery will lead to relevant evidence.



                                                   7
Case 8:17-cv-03066-MSS-TGW Document 223 Filed 03/10/20 Page 8 of 11 PageID 14579




  Sears v. Carrier Corp., 3:07-CV-005-J-25JRK, 2008 WL 11334982, at *4 (M.D. Fla. Sept. 10,

  2008) (reopening discovery for limited purpose); Brown v. JSS Vivint Solar, Inc., 8:18-CV-

  2838-T-24, 2019 WL 7020115, at *2 (M.D. Fla. Dec. 20, 2019) (granting motion to reopen

  discovery following review of summary judgment briefing).1

         Regarding the first factor, trial is set in the first week of June 2020 Northwestern Mutual

  does not anticipate that trial will be delayed due to reopening discovery for the limited purpose

  of inspecting the Original Policies.

         Regarding the second factor, Plaintiff opposes Northwestern Mutual’s inspection before

  April 2020, presumably because the inspection will confirm that the Original Policies are in

  Plaintiff’s possession and that, therefore, at the Summary Judgment stage, the 990 Policy will be

  rescinded. To be clear, however, Plaintiff acknowledges that Northwestern Mutual will have an

  opportunity to inspect the trial exhibits, which Plaintiff has agreed to in April 2020. Thus,

  Plaintiff’s sole reason for denying inspection is to prevent the Court from considering the

  Original Polices at the Summary Judgment stage.

         Regarding the third factor, Plaintiff will not be prejudiced because (a) there will be no

  delay in resolution of the Motions for Summary Judgment and therefore no delay in the trial date

  because Northwestern Mutual does not seek to re-file its dispositive motions—only to

  supplement its Reply, if warranted, and (b) Northwestern Mutual has expressly limited the

  inspection to the Original Policies. Conversely, Northwestern Mutual will suffer prejudice if it is

  unable to correct misstatements in Plaintiff’s summary judgment filings.


  1
    Unlike the case in Brown, Northwestern Mutual does not request that the Motions be denied to refile.
  Instead, in the interest of judicial economy, Northwestern Mutual will request leave to file a brief
  supplement to its Reply in Support of Summary Judgment following the inspection of the Original
  Policies.


                                                    8
Case 8:17-cv-03066-MSS-TGW Document 223 Filed 03/10/20 Page 9 of 11 PageID 14580



         Regarding the fourth factor, Northwestern Mutual has been diligent in pursuing

  discovery. To date, Northwestern Mutual has not needed to inspect the Original Policies because

  Plaintiff admitted receipt of the Original Policies, copies of the Original Policies were attached to

  the Complaint, the policies are disclosed in Plaintiff’s Rule 26 Initial Disclosures, and Plaintiff

  never disclaimed the existence of the Original Policies’ contents until her filings in 2020, months

  after discovery closed.

         Regarding the fifth and sixth factors, Northwestern Mutual does not anticipate needing

  further discovery – unless the Original Policies have been altered or destroyed — the Original

  Policies are the only documents that need to be inspected. However, the Original Policies are

  relevant evidence because Plaintiff disputes their contents, despite having them in her sole

  possession.

         III. Conclusion

         WHEREFORE, Northwestern Mutual respectfully submits that, with summary judgment

  motions pending, there is an exigent need to allow inspection of the Original Policies in

  Plaintiff’s possession at the earliest date possible.         Accordingly, Northwestern Mutual

  respectfully requests that Plaintiff be ordered to allow inspection on or before Friday, March 20,

  2020, and, if necessary, for discovery to be opened for this limited purpose and for such other

  and further relief as this Court deems appropriate.

                                                        Respectfully submitted,

                                                        SHUTTS & BOWEN LLP
                                                        Attorneys for The Northwestern Mutual
                                                        Life Insurance Company
                                                        200 S. Biscayne Boulevard
                                                        Suite 4100
                                                        Miami, Florida 33131
                                                        Tel: (305) 358-6300
                                                        Fax: (305) 381-9982



                                                   9
Case 8:17-cv-03066-MSS-TGW Document 223 Filed 03/10/20 Page 10 of 11 PageID 14581



                                                    By: /s/ John E. Meagher
                                                         John E. Meagher
                                                         Florida Bar No. 511099
                                                         jmeagher@shutts.com
                                                        Jake Monk
                                                        Florida Bar No. 100321
                                                         jmonk@shutts.com


                             LOCAL RULE 3.01(g) CERTIFICATION

          The undersigned hereby certifies that he conferred with counsel for Plaintiff via email on

   February 28, 2020, and Plaintiff’s counsel indicated on March 3, 2020, that he opposes the relief

   sought herein.

                                                        /s/ Jake Monk
                                                        Of Counsel



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 10, 2020, I filed the foregoing document with the

   Clerk of Court. I also certify that the foregoing document is being served this day on all counsel

   of record or pro se parties identified on the attached Service List in the manner specified, either

   via transmission of Notices of Electronic Filing generated by CM/ECF or via US Mail, an

   authorized manner for those counsel or parties who are not authorized to receive electronically

   Notices of Electronic Filing.

                                                        /s/ John E. Meagher
                                                        Of Counsel




                                                   10
Case 8:17-cv-03066-MSS-TGW Document 223 Filed 03/10/20 Page 11 of 11 PageID 14582



                                       SERVICE LIST

   Theodore A. Corless, Esq.                 Timothy W. Weber, Esq.
   Mary Catherine Lamoureux, Esq.            Jeremy D. Baillie, Esq.
   Corless Barfield Trial Group, LLC         Weber, Crabb & Wein, P.A.
   6812 W. Linebaugh Ave.                    5453 Central Avenue
   Tampa, FL 33625                           St. Petersburg, FL 33710
   service@corlessbarfield.com               timothy.weber@webercrabb.com
   tcorless@corlessbarfield.com              jeremy.bailie@webercrabb.com
   mlamoureux@corlessbarfield.com            Co-counsel for Plaintiff
   Counsel for Plaintiff


   Served by CM/ECF




   MIADOCS 19723843 5 N0009.0728            11
